Citation Nr: 1817367	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-33 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for mechanical low back pain with degenerative joint disease.

2. Entitlement to a compensable evaluation for chronic prostatitis.

3. Entitlement to an evaluation in excess of 10 percent for residuals of bunionectomy, left foot.

4. Entitlement to an evaluation in excess of 10 percent for residuals of bunionectomy, right foot.

5. Entitlement to an evaluation in excess of 10 percent for hypertension.

6. Entitlement to an evaluation in excess of 10 percent for chronic inversion sprain, left ankle.

7. Entitlement to an evaluation in excess of 10 percent for tinnitus.

8. Entitlement to a compensable evaluation for high frequency hearing loss, left ear.

9. Entitlement to an evaluation in excess of 10 percent for chronic sinusitis.

10. Entitlement to a compensable evaluation for bilateral pes planus.

11. Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1977 and from November 1978 to April 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims file is now in the jurisdiction of the Baltimore RO.

In November 2016, a Central Office hearing was held before the undersigned; a transcript is of record.

The issues of higher ratings for mechanical low back pain with degenerative joint disease; chronic prostatitis; residuals of bunionectomy, left foot; residuals of bunionectomy, right foot; hypertension; chronic inversion sprain, left ankle; high frequency hearing loss, left ear; chronic sinusitis; bilateral pes planus; and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his November 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated, through his representative, that he was withdrawing his appeal for the claim of entitlement to an evaluation in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the claim of entitlement to an evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of entitlement to an evaluation in excess of 10 percent for tinnitus; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal of entitlement to an evaluation in excess of 10 percent for tinnitus is dismissed.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran testified that his disabilities have worsened since his last VA examinations in 2010.  Therefore, new VA examinations should be provided to determine the current severity of these disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for disabilities on appeal.

2. After completing directive (1), the AOJ should arrange for VA examinations by qualified medical professionals to ascertain the current nature and severity of his service-connected mechanical low back pain with degenerative joint disease; chronic prostatitis; residuals of bunionectomy, left foot; residuals of bunionectomy, right foot; hypertension; chronic inversion sprain, left ankle; high frequency hearing loss, left ear; chronic sinusitis; bilateral pes planus; and hemorrhoids.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  

The examiner should identify all symptoms and impairment associated with the Veteran's mechanical low back pain with degenerative joint disease; chronic prostatitis; residuals of bunionectomy, left foot; residuals of bunionectomy, right foot; hypertension; chronic inversion sprain, left ankle; high frequency hearing loss, left ear; chronic sinusitis; bilateral pes planus; and hemorrhoids, noting their frequency and severity.  

With respect to the low back and left ankle, the examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.  Also as to these disabilities, the examiner should test the range of motion in active motion and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reviewing the record, the examiners should consider the lay statements of record, to include his 2016 hearing testimony.

Examination results should be clearly reported.

3. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


